EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during a telephone interview with Ms. Rachel L. Pearlman (Reg. No.  71,888) on March 24, 2021.

Claims 1, 7 and 13 have been amended as follows: 

1. (Currently amended) A method of operating a volatile in-memory database comprising:

processing, by the in-memory database, a transaction to modify content of the in-memory database, wherein the transaction comprises an update, the processing comprising: 

receiving, by the in-memory database, from an application comprising a massively multiplayer online game (MMOG), wherein 

executing, by the in-memory database, a commit function of the in-memory database, wherein the commit function of the in-memory database s  ing the commit function 

responsive to completing writing the record of the transaction to the persistence buffer, notifying, by the in-memory database, the application, that the update was successful; 

responsive to the committing, the in-memory database, continuing with the receiving, the update processor concurrently obtaining the trigger from the in- memory database; 

extracting, by the update processor, last transaction data associated with each transaction of the in-memory database from the second FIFO memory queue; 

determining, by the update processor, for the last transaction data associated with each transaction, if the transaction data comprises updates to data fields in the in-memory database which were processed after obtaining the trigger; 

responsive to determining that the last transaction data comprises updates to data fields in the in-memory database were processed after obtaining the trigger, updating a store queue with the extracted transaction data; 

responsive to determining that the last transaction data comprises updates to data fields in the in-memory database were not processed after obtaining the trigger, storing the last transaction data in the store queue and remembering fields updated by the transaction data in the in-memory database; and 

based on completing the extracting, identifying a newest value for one of the fields within the objects extracted from the second FIFO memory queue, wherein the objects in the second FIFO memory 


asynchronously from processing the transaction, periodically saving, in a backing store, the newest value, wherein the backing store represents a consistent overall state of the in memory database at a time of the saving, wherein the overall state consists of a newest value for each of the fields in the in-memory database; 

acknowledging, by the update processor, completion of saving to the backing store the consistent overall state of the in memory database, during the periodically saving, wherein the time of the saving of the consistent overall state is a first time; and 

loading into the in-memory database, from the backing store, the in-memory database, wherein the loading comprises restoring a state of the 

based on the loading, cleaning up the data structure and the backing store, wherein cleaning up the backing store comprises removing values of the fields in the backing store saved after the first time based on the periodically saving.  

7. (Currently amended) A computer program product for facilitating operation of a volatile in-memory database, the computer program product comprising: 

a non-transitory storage medium readable by a processor and storing instructions for execution by the processor for performing a method comprising: 
processing, by the in-memory database, a transaction to modify content of the in-memory database, wherein the transaction comprises an update, the processing comprising: 

receiving, by the in-memory database, from an application comprising a massively multiplayer online game (MMOG), 

executing, by the in-memory database, a commit function of the in-memory database, wherein the commit function of the in-memory database s ing the commit function 

responsive to completing writing the record of the transaction to the persistence buffer, notifying, by the in-memory database, the application, that the update was successful; 

responsive to the committing, the in-memory database, continuing with the receiving, the update processor concurrently obtaining the trigger from the in-memory database; 

extracting, by the update processor, last transaction data associated with each transaction of the in-memory database from the second FIFO memory queue; 

determining, by the update processor, for the last transaction data associated with each transaction, if the transaction data comprises updates to data fields in the in-memory database which were processed after obtaining the trigger; 

responsive to determining that the last transaction data comprises updates to data fields in the in-memory database were processed after obtaining the trigger, updating a store queue with the extracted transaction data; 

responsive to determining that the last transaction data comprises updates to data fields in the in-memory database were not processed after obtaining the trigger, storing the last transaction data in the store queue and remembering fields 

based on completing the extracting, identifying a newest value for one of the fields within the objects extracted from the second FIFO memory queue, wherein the objects in the second FIFO memory queue comprise the objects of the in-memory database, and retaining in the store queue, only the newest value for the one of the fields in a data structure comprising values for each data field changed during the transaction processing; 

asynchronously from processing the transaction, periodically saving, in a backing store, the newest value, wherein the backing store represents a consistent overall state of the in memory database at a time of the saving, wherein the overall state consists of a newest value for each of the fields in the in-memory database; 

acknowledging, by the update processor, completion of saving to the backing store the consistent overall state of the in memory 

loading comprises restoring a state of the in- memory database to the consistent overall state utilizing the newest values of the fields; and 

based on the loading, cleaning up the data structure and the backing store, wherein cleaning up the backing store comprises removing values of the fields in the backing store saved after the first time based on the periodically saving.  

13. (Currently amended) A computer system for facilitating operation of a volatile in-memory database, the computer system comprising: 
a memory; and 
a processor in communications with the memory, wherein the computer system is configured to perform a method, the method comprising: 


receiving, by the in-memory database, from an application comprising a massively multiplayer online game (MMOG), wherein the MMOG supports multiple players, wherein each player is represented by an object comprising additional objects, the transaction, wherein the in-memory database and the application are executed by a first logical partition of a computer system; 

executing, by the in-memory database, a commit function of the in-memory database, wherein the commit function of the in-memory database s the transaction data associated with the transaction in the in-memory database and intercepting a commit function 

responsive to completing writing the record of the transaction to the persistence buffer, notifying, by the in-

responsive to the committing, the in-memory database, continuing with the receiving, the update processor concurrently obtaining the trigger from the in-memory database; extracting, by the update processor, last transaction data associated with each transaction of the in-memory database from the second FIFO memory queue; 

determining, by the update processor, for the last transaction data associated with each transaction, if the transaction data comprises updates to data fields in the in-memory database which were processed after obtaining the trigger; 

responsive to determining that the last transaction data comprises updates to data fields in the in-memory database were processed after obtaining the trigger, updating a store queue with the extracted transaction data; 

responsive to determining that the last transaction data comprises updates to data fields in the in-memory database were not processed after obtaining the trigger, storing the last transaction data in the store queue and remembering fields updated by the transaction data in the in-memory database; and 

based on completing the extracting, identifying a newest value for one of the fields within the objects extracted from the second FIFO memory queue, wherein the objects in the second FIFO memory queue comprise the objects of the in-memory database, and retaining in the store queue, only the newest value for the one of the fields in a data structure comprising values for each data field changed during the transaction processing; 

asynchronously from processing the transaction, periodically saving, in a backing store, the newest value, wherein the backing store represents a consistent overall state of the in memory database 

acknowledging, by the update processor, completion of saving to the backing store the consistent overall state of the in memory database, during the periodically saving, wherein the time of the saving of the consistent overall state is a first time; 

loading into the in-memory database, from the backing store, the in- memory database, wherein the loading comprises restoring a state of the in- memory database to the consistent overall state utilizing the newest values of the fields; and 

based on the loading, cleaning up the data structure and the backing store, wherein cleaning up the backing store comprises removing values of the fields in the backing store saved after the first time based on the periodically saving.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
03/24/2021